Name: Commission Regulation (EU) NoÃ 246/2014 of 13Ã March 2014 amending Annex I to Regulation (EC) NoÃ 1334/2008 of the European Parliament and of the Council as regards removal from the Union list of certain flavouring substances Text with EEA relevance
 Type: Regulation
 Subject Matter: marketing;  food technology;  foodstuff;  trade policy
 Date Published: nan

 14.3.2014 EN Official Journal of the European Union L 74/58 COMMISSION REGULATION (EU) No 246/2014 of 13 March 2014 amending Annex I to Regulation (EC) No 1334/2008 of the European Parliament and of the Council as regards removal from the Union list of certain flavouring substances (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1334/2008 of the European Parliament and of the Council of 16 December 2008 on flavourings and certain food ingredients with flavouring properties for use in and on foods and amending Council Regulation (EEC) No 1601/91, Regulations (EC) No 2232/96 and (EC) No 110/2008 and Directive 2000/13/EC (1), and in particular Article 11(3) thereof, Having regard to Regulation (EC) No 1331/2008 of the European Parliament and of the Council of 16 December 2008 establishing a common authorisation procedure for food additives, food enzymes and food flavourings (2), and in particular Article 7(4) thereof, Whereas: (1) Annex I to Regulation (EC) No 1334/2008 lays down a Union list of flavourings and source materials for use in food and their conditions of use. (2) Commission Implementing Regulation (EU) No 872/2012 (3) has adopted the list of flavouring substances and has introduced that list in Part A of Annex I to Regulation (EC) No 1334/2008. (3) That list may be updated in accordance with the common procedure referred to in Article 3(1) of Regulation (EC) No 1331/2008, either on the initiative of the Commission or following an application submitted by a Member State or by an interested party. (4) Part A of the Union list contains a number of substances for which the European Food Safety Authority has not completed the evaluation or it has requested additional scientific data to be provided for completion of the evaluation. For 19 of those substances, the persons responsible for placing the flavouring substances on the market have now withdrawn their applications. Therefore, those flavouring substances should be removed from the Union list. (5) Part A of Annex I to Regulation (EC) No 1334/2008 should therefore be amended accordingly. (6) Pursuant to Article 30 of Regulation (EC) No 1334/2008 flavouring substances not included in the Union list may be placed on the market as such and used in or on food until 22 October 2014. Since flavouring substances are already on the market in the Member States and in order to ensure smooth transition to a Union authorisation procedure, transitional measures have been laid down for food containing those substances in Commission Regulation (EU) No 873/2012 (4). (7) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Part A of Annex I to Regulation (EC) No 1334/2008 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 March 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 354, 31.12.2008, p. 34. (2) OJ L 354, 31.12.2008, p. 1. (3) Commission Implementing Regulation (EU) No 872/2012 of 1 October 2012 adopting the list of flavouring substances provided for by Regulation (EC) No 2232/96 of the European Parliament and of the Council, introducing it in Annex I to Regulation (EC) No 1334/2008 of the European Parliament and of the Council and repealing Commission Regulation (EC) No 1565/2000 and Commission Decision 1999/217/EC (OJ L 267, 2.10.2012, p. 1). (4) Commission Regulation (EU) No 873/2012 of 1 October 2012 on transitional measures concerning the Union list of flavourings and source materials set out in Annex I to Regulation (EC) No 1334/2008 of the European Parliament and of the Council (OJ L 267, 2.10.2012, p. 162). ANNEX In Part A of Annex I to Regulation (EC) No 1334/2008, the following entries are deleted: 01.015 Vinylbenzene 100-42-5 11022 1 EFSA 02.122 p-Mentha-1,8(10)-dien-9-ol 3269-90-7 2 EFSA 09.809 p-Mentha-1,8(10)-dien-9-yl acetate 15111-97-4 10743 2 EFSA 12.114 Diethyl trisulfide 3600-24-6 1701 11451 4 EFSA 12.120 2,8-Epithio-p-menthane 68398-18-5 1685 4 EFSA 12.159 Methyl methanethiosulfonate 2949-92-0 11520 3 EFSA 12.256 Ethyl propyl trisulfide 31499-70-4 1695 4 EFSA 12.272 Propyl propanethiosulfonate 1113-13-9 1702 3 EFSA 13.029 2,5-Dimethylfuran 625-86-5 1488 2208 3 EFSA 13.030 2-Methylfuran 534-22-5 1487 2209 3 EFSA 13.092 2-Ethylfuran 3208-16-0 1489 11706 3 EFSA 14.145 Pyrrole-2-carbaldehyde 1003-29-8 11393 4 EFSA 14.163 1-Methylpyrrole-2-carboxaldehyde 1192-58-1 4 EFSA 14.169 1-Ethyl-2-pyrrolecarboxaldehyde 2167-14-8 4 EFSA 15.064 2,5-Dimethylthiophene 638-02-8 4 EFSA 15.072 2-Ethylthiophene 872-55-9 11614 4 EFSA 15.091 2-Methylthiophene 554-14-3 11631 4 EFSA 15.092 3-Methylthiophene 616-44-4 11632 4 EFSA 16.124 (1R,2S,5R)-N-cyclopropyl-5-methyl-2-isopropyl cyclohexanecarboxamide 73435-61-7 1 EFSA